Citation Nr: 0805375	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  02-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right arm pain.  

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  

3.  Entitlement to a rating in excess of 10 percent for left 
hip bursitis.  

4.  Entitlement to a compensable rating for residuals of a 
right hand soft tissue injury.  

5.  Entitlement to an increase in the ratings for left 
patellofemoral syndrome, currently assigned staged ratings of 
0 percent prior to September 9, 2004 and 10 percent from that 
date.  

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a right shoulder hyperextension injury.  

7.  Entitlement to an increase in the ratings for tooth 
extraction residual paresthesia of the left bottom lip, 
currently assigned staged ratings of 0 percent prior to July 
28, 2005 and 10 percent from that date.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1996 to August 2001.  These matters are before the 
Board of Veterans' Appeals (Board) from August 2001, March 
2003, and January 2004 rating decisions by the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted (and as to a disability manifested by right arm 
pain denied) service connection for the disabilities at issue 
and assigned initial ratings, all effective from the day 
following the date of the veteran's discharge from active 
duty.  An interim (February 2005) rating decision increased 
the rating for the left knee disability to 10 percent, 
effective from September 9, 2004, and a May 2006 decision 
review officer (DRO) decision increased the rating for the 
left bottom lip paresthesia to 10 percent, effective July 28, 
2005.  In March 2003 a hearing was held before a DRO at the 
RO.  A transcript of the hearing is associated with the 
claims file.  
The issue of entitlement to a compensable rating for 
residuals of a right hand soft tissue injury is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on her part is required.


FINDINGS OF FACT

1.  The veteran is not shown to have a chronic disability 
entity manifested by right arm pain.  

2.  The veteran's lumbosacral strain is not shown to have 
been manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral in standing 
position; more than slight limitation of lumbar motion; 
limitation of thoracolumbar flexion to 60 degrees; combined 
range of thoracolumbar motion 120 degrees or less; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spine contour.   

3.  The veteran's left hip bursitis is not shown to be 
manifested by limitation of thigh flexion to 30 degrees or 
limitation of abduction to the extent that motion beyond 10 
degrees is lost.  

4.  Throughout the appeal period the veteran's left 
patellofemoral syndrome has been manifested functional 
limitation due to painful motion, consistent with slight knee 
disability; at no time during the appeal period was it shown 
to be manifested by compensable limitation of flexion or 
extension, and arthritis or instability of the knee is not 
shown, nor is the knee ankylosed.  

5.  The veteran's right shoulder bursitis, residual of a 
hyperextension injury, is not shown to be manifested by 
limitation of arm motion at the shoulder level.  

6.  Prior to July 28, 2005 the veteran's tooth extraction 
residual left bottom lip paresthesia was not shown to be 
manifested by impairment of the 5th or 7th cranial nerves 
consistent with moderate incomplete paralysis of those 
nerves; from that date, impairment of the 5th or 7th cranial 
nerves consistent with severe incomplete paralysis of those 
nerves is not shown; only slight subjective sensory 
impairment is shown.  


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by right 
pain is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  A rating in excess of 10 percent for lumbosacral strain 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(Codes) 5292, 5295 (as in effect prior to September 26, 
2003), Code 5237 (2007).

3.  A rating in excess of 10 percent for left hip bursitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Codes 5019, 5252, 
5253 (2007).

4.  A 10 percent rating is warranted for left patellofemoral 
syndrome from an earlier effective date of August 19, 2001; a 
rating in excess of 10 percent for left patellofemoral 
syndrome is not warranted for any period of time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261 
(2007). 

5.  A rating in excess of 10 percent for hyperextension 
injury residual bursitis of the right shoulder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5019, 5201 
(2007).

6.  Initial "staged" ratings in excess of 0 percent prior 
to July 28, 2005 and/or in excess of 10 percent from that 
date are not warranted for the veteran's tooth extraction 
residual left bottom lip paresthesia.  .  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 
8205, 8207 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

Regarding the claim of service connection for a disability 
manifested by right arm pain, the veteran received VCAA 
notice in November 2003, after the initial adjudication of 
the matter.  He was advised of the evidence necessary to 
substantiate the claim, what evidence VA would seek to 
obtain, and that he should submit any pertinent non-Federal 
records.  He is not prejudiced by the notice timing defect 
because he had ample opportunity to respond, and the claim 
was thereafter readjudicated.  See January 2007 supplemental 
statement of the case (SSOC).  Furthermore, while he did not 
receive timely notice regarding disability ratings and 
effective date of award as to this disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, he is 
likewise not prejudiced by such timing defect because the 
instant case does not address rating or effective date 
questions as to this disability.  

Regarding the claims for increased initial ratings/staged 
ratings, as the rating decisions on appeal granted service 
connection, and assigned disability ratings and effective 
dates for the awards, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess, Supra.  August 2002, May 2006, and October 2006 SOCs 
properly provided notice on the downstream issues of 
increased initial ratings/effective dates for initial 
ratings.  These documents provided the information as to what 
was necessary to establish entitlement to higher initial 
ratings (rating criteria), and what was necessary to 
establish an earlier effective date for an award.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  The veteran had ample opportunity to respond, and 
the claims were thereafter readjudicated.  See January 2007 
supplemental SOC (SSOC).  The veteran is not prejudiced by 
this process; any further development as to remedy notice 
defect would serve no useful, but would merely reiterate what 
he was advised.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) ( . . the key to determining whether an error is 
prejudicial is the effect of the error on the essential 
fairness of the adjudication.).    

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate her claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the veteran was provided thorough VA 
orthopedic examinations that are adequate for rating 
purposes.  As there is no evidence of a current right arm 
disability, there is no basis for securing an opinion 
regarding the etiology of such disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Legal Criteria and Analysis-Service Connection for a 
Disability Manifested by Right Arm Pain

Service connection may be granted for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  

The veteran contends that she developed a disability 
manifested by right arm pain as a result an accident in 
service.  Inasmuch as she has established service connection 
for a right shoulder disability arising from such accident, 
the record also raises the matter of secondary service 
connection (a December 2003 VA examiner found that the 
veteran's right arm pain was a manifestation of the right 
shoulder disability.  

The threshold requirement in any claim of service connection, 
direct or secondary is that there must be competent evidence 
of the disability for which service connection is sought.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 

On multiple VA examinations, the veteran was noted as having 
pain in his right arm; however, no examination produced a 
diagnosis of an underlying chronic disability entity (e.g. 
arthritis, tendonitis, etc.) to account for the pain 
complaints.  Pain alone is not a disability for which service 
connection can be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  As there is no competent evidence 
of a current chronic disability of the right arm manifested 
by pain, the Board must conclude that the threshold 
requirement for substantiating a claim of service connection 
is not met, and the claim must be denied.  

Legal Criteria and Analysis -Disability Ratings and Effective 
Dates

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, the entire period, from service to present, must be 
considered in rating the veteran so that possible "staged" 
ratings may be contemplated.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Musculoskeletal Disabilities

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

Spine

Since the veteran filed the current claim on appeal regarding 
his lumbosacral spine disability, VA has twice revised the 
Rating Schedule criteria pertaining to disabilities of the 
spine.  The first of these revisions (effective in September 
2002) does not apply to the instant case, as it is specific 
for intervertebral disc (which is not diagnosed).  The 
criteria for evaluating spine disorders, generally were 
revised (and renumbered), effective September 26, 2003.  From 
their effective date, the veteran is entitled to a rating 
under the revised criteria.  Since the disability is already 
rated 10 percent, the focus is on those criteria that provide 
for ratings in excess of 10 percent.

Under the criteria in effect prior to September 26, 2003 
lumbosacral strain was rated under Code 5295, which provided 
a 20 percent rating for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position. A 40 percent evaluation was for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a (in 
effect prior to September 26, 2003).  Limitation of motion of 
the lumbar spine was rated under Code 5292.  A 20 percent 
rating was warranted for moderate limitation of motion, and a 
40 percent rating was warranted for severe limitation.  38 
C.F.R. § 4.71a, (in effect prior to September 26, 2003).  

Other pre-September 26, 2003 diagnostic code criteria for 
rating lumbar spine disability do not apply, because they 
required pathology (e.g., disc disease, ankylosis) which is 
not shown.   

Under the criteria that came into effect September 26, 2003, 
disabilities of the spine other than disc disease are rated 
under a General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), which encompasses such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness. The diagnostic codes were 
renumbered, and include Code 5237 for lumbosacral strain

The General Rating Formula provides that, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residual of injury or disease, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine at 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Codes 5235-5243 (2007).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

The veteran fell from a truck on active duty, sustaining 
injuries that included lumbosacral strain.  

There are several VA orthopedic examinations of record which 
assess the severity of the veteran's low back condition.  On 
general medical evaluation in June 2001 she was found to 
exhibit the following ranges of motion: flexion to 90 
degrees, bilateral rotation to 30 degrees, bilateral lateral 
flexion to 35 degrees, and extension to 30 degrees.  
Lumbosacral strain was diagnosed.  A July 2002 magnetic 
resonance imaging (MRI) study found no gross interspace 
narrowing, and no bulging or other spine abnormality.  

On orthopedic examination specifically addressing the spine 
in December 2003, pain was noted to be the primary 
manifestation of the disability; additional limitations based 
on weakness, stiffness, fatigability, and lack of endurance 
were noted.  The veteran complained that her pain radiated 
into the left lower extremity.  It was noted that the veteran 
could not walk for more than 10 to 15 minutes at a time; 
however, she did not need a cane or other assistive device to 
ambulate.  Range of motion studies found: flexion to 70 
degrees, bilateral lateral flexion to 20 degrees with pain, 
bilateral lateral rotation to 20 degrees with pain, and 
extension to 20 degrees with pain.  There were no muscle 
spasms or abnormality; the diagnosis was lumbosacral strain, 
with radicular pain in the left lower extremity 50 percent of 
the time.  

On September 2005 range of motion studies found forward 
flexion to 75 degrees, extension to 30 degrees, bilateral 
lateral flexion to 30 degrees, and bilateral rotation was 30 
degrees.  There was some associated loss of sensation in the 
left lower extremity; however, intervertebral disc syndrome 
was not found, and neurological testing was normal.  Focal 
central bulging at L5-S1 was noted; however, no stenosis was 
found and the impression was chronic lumbosacral strain.  

On January 2007 examination ranges of motion of the 
thoracolumbar spine were:  flexion to 90 degrees, extension 
to 26 degrees, and bilateral lateral flexion and bilateral 
rotation were each to 30 degrees.  No additional limitation 
was noted with repetitive movement during this examination.

Upon review of both pre and post revision criteria, the Board 
finds that the current 10 percent rating is the proper rating 
for the entire evaluation period.  For a higher rating under 
the pre-revision Code 5295, it would have to be shown that 
the veteran experiences muscle spasms, loss of lateral spine 
motion, or that the lumbosacral strain is severe, as 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space.  See 38 C.F.R. § 4.71a, Code 
5295 (in effect to September 26, 2003).  There is no evidence 
that the veteran has exhibited any of these symptoms.  As for 
the pre-revision criteria for rating based on limitation of 
motion, the greatest imitation of flexion shown by the 
evidence has been to 70 degrees of flexion, which while a 
painful limitation, does not arise to a level of "moderate" 
limitation of motion so as to warrant the next higher rating 
under code 5292.  

The veteran also has not at any time shown manifestations 
that would warrant the next higher (20 percent) rating under 
the revised criteria, such as limitation of forward flexion 
to 60 degrees or less, a combined range of motion 120 degrees 
or less, muscle spasms, abnormal gait, scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Code 
5237 (2007).  Given this disability picture, a rating in 
excess of the currently assigned 10 percent is not warranted.  

Left Hip

The veteran contends that her left hip bursitis is more 
disabling than reflected by the 10 percent rating currently 
assigned.  VA examinations have shown that the hip is not 
ankylosed, and that there is no femoral impairment or flail 
joint.  The main effect of the disability centers on 
limitation of motion of the hip.  Range of motion studies of 
record included in June 2001, when flexion was to 120 
degrees, internal rotation was to 40 degrees, external 
rotation was to 45 degrees, abduction was to 45 degrees, and 
adduction was to 30 degrees.  In December 2003, there was a 
slight worsening of the range of motion, with extension to 
110 degrees, extension to 20 degrees, abduction to 35 
degrees, adduction to 20 degrees, external rotation to 40 
degrees, and internal rotation to 30 degrees.  Left hip 
bursitis was diagnosed; it was noted that there was pain at 
the upper level of exercise for several of the hip movements.  
Regarding additional limitation brought on by the DeLuca 
factors, the veteran was found to have pain in the 
throcanteric region.  

On September 2005 examination, flexion of the veteran's hip 
was noted to be to 125 degrees, extension to 30 degrees, 
adduction to 25 degrees, abduction to 45 degrees, external 
rotation to 60 degrees, and internal rotation to 40 degrees.  
A May 2006 examination found the same ranges of motion.  

Code 5019 provides that bursitis is rated based on limitation 
of motion of the affected joint.  See 38 C.F.R. § 4.71a, Code 
5019.  Hip motion is rated under Codes 5251, 5252, 5253.  
Inasmuch as the maximum rating under Code 5251 (for 
limitation of hip extension) is 10 percent, rating under this 
code would be of no benefit to the veteran.  Under Code 5253, 
a 20 percent rating is warranted if the thigh is limited in 
abduction so that it cannot go beyond 10 degrees.  Under Code 
5252, a 20 percent rating is warranted if flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a.  The veteran has not 
exhibited limitations of such degree.  The primary 
manifestation is pain, and there has been some reduction in 
mobility due to pain on flare-ups.  Such findings do not 
warrant a rating in excess of the 10 percent currently 
assigned.  

Left Patellofemoral Syndrome

As noted above, this disability been assigned "staged" 
ratings for 0 percent prior to September 9, 2004, and 10 
percent from that date.  The veteran seeks both that the 
compensable rating be made retroactive to her discharge from 
service and that the disability be assigned a rating in 
excess of 10 percent.  

Addressing the first of these of contentions, i.e., 
retroactivity for the 10 percent rating, it is noteworthy 
that the 10 percent rating has been assigned essentially 
based on there being a diagnosis of this disability, along 
with consistent subjective complaints of pain and periodic 
finding of slight limitation of motion (flexion to 120 
degrees vs. full motion to 140 degrees.  On review of the 
record, the Board found that the diagnosis of patellofemoral 
syndrome and subjective complaints of pain (particularly with 
activity) are reasonably shown to have been presented 
throughout the appeal period.  Although the limitation of 
motion was not noted on VA examination prior to service 
discharge, it was noted on initial postservice examination 
(in December 2003).  Although the veteran also complained of 
instability, none was found on clinical evaluation.  The 
disability picture presented reasonably shows slight left 
knee disability throughout.  While Codes 5257 and 5262 do not 
apply (because the pathology required, 
instability/subluxation or tibia or fibula impairment is not 
shown), they are instructive, as they provide that slight 
knee disability warrants a 10 percent rating.  In light of 
the foregoing, the Board concludes that a 10 percent rating 
may be assigned for the patellofemoral syndrome from the date 
of service connection, August 19, 2001.  

Next for consideration is the matter of whether a rating in 
excess of 10 percent is warranted for any period of time 
under consideration.  

Since subluxation/instability, ankylosis, and impairment of 
tibia/fibula are not shown, rating under Codes 5256, 5257, 
5262 based on such pathology is not warranted.   Under the 
applicable criteria, the next higher, 20 percent, rating for 
knee disability may be assigned for limitation of flexion to 
30 degrees; limitation of extension to 15 degrees or a 
combination of limitation of flexion to, at least, 45 degrees 
with limitation of extension to at least 10 degrees.  In June 
2001, the veteran displayed bilateral range of motion in the 
knees to 140 degrees.  At that time, there was no tenderness 
or effusion in the joint, and stability was noted in all 
spheres.  There was no noted discomfort or loss of mobility 
upon palpation.  

On December 2003 VA examination, the veteran could flex to 
120 degrees without any pain, and there were no additional 
limitations upon repetitive use.  The chief manifestation of 
the left knee disability was pain, with no evidence of edema, 
effusion, weakness, or instability.  Following this 
examination, a VA clinical note indicated that the veteran 
began using a knee brace for occasional relief in August 
2004.  

VA examination in September 2005 which did not find any 
limitation of motion.  Flexion was to the full 140 degrees 
and extension was to the full zero degrees.  There were no 
findings of arthritis, subluxation, instability, malunion or 
pain on motion on examination.  A May 2006 examination found 
the same range of motion as was noted in 2005. 

Given the examination findings noted above, the Board finds 
that the criteria for a rating in excess of 10 percent for 
left patellofemoral syndrome were not met at any time during 
the appeal period.  Significantly, as there is no competent 
evidence of additional impairment of function (consistent 
with the criteria for a 20 percent rating) on use or due to 
pain, a rating in excess of 10 percent based on such 
additional factors is not warranted 

Right Shoulder

The veteran sustained a hyperextension right shoulder injury 
in a fall from a truck in service.  On June 2001examination 
it was noted that treatment was by non-steroidal anti-
inflammatory medication.  On objective examination, the right 
shoulder was symmetrical to the left, and there was no 
evidence of discomfort on palpation.  There was no evidence 
of increased discomfort or loss of mobility during range of 
motion exercises, with specific motion being as follows:  
flexion to 180 degrees, extension to 50 degrees, internal 
rotation to 90 degrees, external rotation to 90 degrees, 
abduction to 180 degrees, and adduction to 50 degrees.  The 
diagnosis was of hyperextension and strain in the right 
shoulder.  

On December 2003 VA examination, the veteran's right shoulder 
had the following range of motion:  Flexion to 140 degrees 
with pain, external and internal rotation to 70 degrees, and, 
generally, a slight increase in pain with repetitive use of 
the joint.  The diagnosis was residuals from a hyperextension 
injury.  

On September 2005 VA examination forward flexion of the right 
shoulder was to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  No additional limitations due to pain, fatigue, 
weakness, lack of endurance, or incoordination were noted.  
Examination in May 2006, found the same ranges of motion, 
tendonitis was diagnosed.

The veteran is currently rated under Codes 5024, 5201 (for 
tenosynovitis based on limitation of motion).  Given the 
nature of the symptoms shown (mostly pain in the shoulder 
joint) the Board finds this analogous rating appropriate.  
38 C.F.R. §  4.20, 4.71a.  Under Code 5201, the next higher 
(20 percent) rating is warranted for limitation of arm motion 
at the shoulder level.  See 38 C.F.R. § 4.71a, Code 5201.  
Such limitation is not shown.  Notably, the currently 
assigned 10 percent rating is based on limitation due to 
painful motion; consequently, a higher rating based on 
limitation of motion/loss of function due to pain is not 
warranted.   

Left Bottom Lip

This disability is service connected as a residual of a tooth 
extraction, and is characterized as numbness in the bottom 
lip.  Initially, by March 2003 rating decision, a 
noncompensable rating was assigned.  A statement from the 
veteran received three months after the March 2003 decision, 
is reasonably construed as a timely notice of disagreement 
with the initial rating assigned.  A May 2006 DRO decision 
increased the rating to 10 percent effective in July 2005.  
The veteran's representative has expressed disagreement with 
the July 28, 2005 effective date of the 10 percent award, in 
essence seeking an earlier effective date for the increased 
"stage" of a staged rating.  

On May 2001 oral/dental examination to evaluate the veteran's 
bottom lip and chin.  she was found to exhibit a slight 
parasthesia after the extraction of tooth number 17.  The 
chief symptom reported was a tingling sensation; there was no 
bone loss of the maxilla or mandible.  On the next oral 
examination in May 2006 there were essentially no changes in 
the findings as to the left bottom lip paresthesias.  

The current staged (0 percent prior to July 28, 2005; 10 
percent from that date) ratings assigned for this disability 
have been assigned under 38 C.F.R. § 4.124a, Codes 8205, 8207 
(for incomplete paralysis of the trigeminal/facial nerves).  
Given the location and nature of the disability, the Board 
finds that rating by such analogy is appropriate.  See 
38 C.F.R. §§ 4.20. 4.124a.  Code 8205 provides ratings for 
paralysis of the fifth cranial (trigeminal) nerve, 10 percent 
where incomplete, moderate; 30 percent where incomplete, 
severe; 50 percent where severe.  A note following provides 
that the ratings are dependent upon relative degree of 
sensory manifestation or motor loss.  Code 8207 provides for 
ratings for paralysis of the 7th (facial) cranial nerve, and 
provides a 10 percent rating for moderate incomplete 
paralysis; a 20 percent rating for severe incomplete 
paralysis; and a 30 percent rating for complete paralysis.  
The note following stipulates that the rating is dependent 
upon relative loss of innervation of facial muscles.  
38 C.F.R. § 4.124a.  
The questions before the Board are: (1) Whether prior to July 
28, 2005 there was at least (or approximating) moderate 
incomplete paralysis of the 5th or 7th cranial nerves? and (2) 
Whether from July 28, 2005 there was disability greater than 
moderate/approximating severe incomplete paralysis of the 5th 
or 7th cranial nerves?  Based on close review of the record, 
the response to both these questions must be no.  

Significantly, the examinations for this disability during 
the appeal period found subject sensory complaints only.  On 
May 2001 examination it was specifically noted that there 
were no side effects from the tooth extraction other than the 
tingling sensation (e.g., no lip biting despite complaint of 
numbness); on May 2005 examination it was noted that there 
was no impairment from this diagnosed entity.  In other 
words, the evidence does not show objective sensory 
manifestation, motor loss, or loss of innervation of facial 
muscles due to this disability.  

Consequently, the Board is unable to find that there was 
moderate/or approximating moderate incomplete paralysis of 
the 5th or 7th cranial nerves prior to July 28, 2005 or severe 
or approximating severe incomplete paralysis of the 5th or 7th 
cranial nerves from that date, and that an increase in the 
rating for either stage of the disability is not warranted.   

With each of disability rating claims addressed above the 
Board has considered whether the disability picture presented 
reflects marked interference with employment or frequent 
hospitalizations (or other factors of similar gravity), so as 
to render impractical application of regular schedular 
standards, and warrant referral for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).  The Board found no such factors present.


ORDER

Service connection for a disability manifested by right arm 
pain is denied.  

A rating in excess of 10 percent for lumbosacral strain is 
denied.  
A rating in excess of 10 percent for left hip bursitis is 
denied.  

A earlier effective date of August 19, 2001 is granted for a 
10 percent rating for left patellofemoral syndrome, subject 
to regulations governing payment of monetary awards; a rating 
in excess of 10 percent for such disability is denied.   

A rating in excess of 10 percent for residuals of a 
hyperextension injury of the right shoulder is denied.  

A compensable rating for tooth extraction paresthesia of the 
left bottom lip prior to July 28, 2005, and a rating in 
excess of 10 percent for such disability from that date are 
denied.  


REMAND

During active service, the veteran injured her right hand in 
the course of her military duties.  Residuals of such soft 
tissue injury are service connected, rated noncompensable.  
She claims that disabling effects of such injury are 
sufficient to warrant compensation..  

A December 2003 VA examination addressed the veteran's 
service-connected right hand condition.  The primary 
manifestation noted was pain in the first dorsal interosseous 
space.  The record does not include any range of motion 
studies of the fingers to determine any effect of the right 
hand injury on right hand function.  The Board finds that an 
examination to assess for such impairment is necessary for a 
complete disability picture as to this disability.   

Accordingly, the case is REMANDED for the following:

1.  Regarding the claim of entitlement to 
a compensable rating for residuals of a 
right hand soft tissue injury, the RO 
should insure that the veteran receives 
notice that is in compliance with Vazquez-
Torres v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  She should have 
opportunity to respond.

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the severity of her 
service-connected residuals of a right 
hand soft tissue injury.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and studies conducted should 
specifically include range of motion 
studies of the fingers.  The examiner 
should note any limitation of motion (or 
of other function, e.g., grip) resulting 
from the right hand soft tissue injury.  
The examiner should explain the rationale 
for all opinions given.

3.  The  RO should then readjudicate the 
claim for a compensable rating for 
residuals of a right hand soft tissue 
injury.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
afford the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


